SHIPMAN, District Judge (charging jury!-
The circumstances proved are such as would warrant the jury in finding a verdict for the plaintiff, were the proper defendants before the court But, in the view I take of the case, no recovery can be had, on these facts, against these defendants. The train in question was still in the exclusive charge of the agents and servants of the Lehigh Valley Railroad. They had brought the train over that road, and were on the road of the defendants with it, for the purpose of delivering it over to the servants of the defendants. The servants of the Lehigh Valley road still had charge of it, and controlled all its movements, and they, or that road, alone must beheld responsible for injuries resulting from, any negligence in conducting its movements-The bare fact that they were moving the-train over a portion of the track belonging to the defendants cannot make the latter responsible for the negligence of the servants-of the other road. It is for this negligence-alone that -the suit is brought, and not for-any obstructions on, or defect in. the track of the defendants’ road. Your verdict must, therefore, be for the defendants.